Citation Nr: 0707204	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury?

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the appellant's request to 
reopen a claim of entitlement to service connection for 
residuals of a head injury. 

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. Consistent with the instructions below, VA 
will notify the appellant of any further action required on 
his part.


FINDINGS OF FACT

1.  An unappealed rating decision dated in March 1997, the RO 
declined to reopen a claim of entitlement to service 
connection for residuals of a head injury.

2.  Evidence received since the RO's March 1997 rating 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for residuals 
of a head injury.




CONCLUSIONS OF LAW

1.  The RO's March 1997 decision which declined to reopen a 
claim of entitlement to service connection for residuals of a 
head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

2.  The additional evidence presented since the March 1997 
rating decision is new and material, and the claim of 
entitlement to service connection for residuals of a head 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 
correspondence and a February 2004 statement of the case 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  The claim 
was readjudicated in a June 2005 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
earlier effective date for a grant of service connection for 
residuals of a head injury is harmless in light of the 
decision to reopen the claim.  Any error which VA may have 
committed in complying with 38 U.S.C.A. § 5103 does not 
affect the decision to reopen the claim, and it may be cured 
on remand.

In addition, the notice provided in an August 2004 
supplemental statement of the case addressed the specific 
information and evidence necessary to reopen the claims for 
service connection, and adequately informed him of the 
specific basis for the prior denial of his claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development necessary to this 
decision. 

New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for residuals of a head injury was denied 
in an August 1990 rating decision, but the appellant did not 
appeal.

Further, a claim to reopen the issue of entitlement to 
service connection for residuals of a head injury was denied 
in a March 1997 rating decision.  The appellant was notified 
of the decision and of his appellate rights with respect 
thereto, but did not appeal.

The evidence on file at the time of the March 1997 rating 
decision included: 

Service medical records which note a reported head injury at 
the age of 12 with headaches and seizures prior to service.  
In November 1966, the appellant complained of headache and 
seizures.  The appellant indicated his seizures were 
characterized by destructive violent behavior lasting 15 to 
20 minutes.  The neurological examination was essentially 
negative.  The impression was seizure disorder, suspected, 
probably due to an old head injury.  

Later in November 1966, the appellant complained of headaches 
and indicated he felt funny.  The impression was possible 
seizure disorder.  The appellant was admitted to the 
hospital.  Because of his past history of a head injury skull 
series were ordered.  Those studies were negative.  

In March 1970, the appellant was seen with complaints of 
headaches.  He indicated he had these a long time.  

In May 1970, the appellant was admitted to the hospital with 
headache and swelling, pain, and tenderness of the right eye.  
It was noted that the appellant was involved in a fight and 
was hit in the forehead with a night stick about an hour 
prior to admission.  He stated he blacked out.  X-ray of the 
skull was negative.  There was moderate edema and ecchymoses 
of the right orbit.  The pupils were symmetrical and reacted 
to light and accommodation.  There was no limitation of 
upward gaze of the right eye.  Cornea was clear and there was 
no evidence of hyphema.  The appellant was hospitalized for 
three days but there was no pertinent eye injury.  X-ray of 
the orbit was negative.  The final diagnosis was contusion, 
right eye.

A medical report from Providence Medical Center dated in 
September 1980 in which the appellant was seen after a 
ceiling fell on him striking the area above the right eye.  
The assessment was possible slight hematoma of the right eye 
and no evidence of foreign body in the eye.

November 1980 medical records from B. Smith, M.D., indicate 
the appellant was involved in motor vehicle accident and 
complained of constant headaches.  The assessment was muscle 
strain, likely related to recent accident.

December 1980 treatment records from S. Berman, M.D., note 
that the appellant reported continued severe discomfort in 
the neck and forehead with headaches.  The assessment 
indicated that the pain was post-motor vehicle accident 
likely from muscle strain.

A letter dated in March 1981 from Group Health Cooperative of 
Puget Sound indicated that the appellant was seen for 
complaints of neck and chest discomfort as well as headache 
and pain in the left groin.  The appellant reported he was 
involved in an automobile accident.  

In an April 1981 letter to an insurance company in regard to 
settlement of a personal injury claim, it was noted that the 
appellant rarely had a headache prior to the accident and 
following the accident he suffered severe headaches on a very 
regular basis.  

At a June 1982 VA examination, the appellant reported that he 
was in reasonable good health until an automobile accident 
which occurred in November 1980.  He stated he suffered 
injuries to his head, chest, groin, and lower back.  Ever 
since then he indicated having pains in his head and has been 
unable to work since the accident.  X-rays of the skull were 
normal.

At a February 1990 VA internal medicine examination the 
appellant reported in 1968 or 1969 he was hit on the forehead 
while handcuffed.  He indicated he was taken to the hospital 
where he remained for 2 or 3 days and then was returned to 
the stockade.  There was no laceration, but the appellant 
stated he had a lump on the left side of his forehead.  He 
reported headaches ever since his head trauma.  No history of 
seizures was noted.  The appellant's diagnoses included 
status post scalp contusion versus concussion in 1968; 
chronic headaches that were most likely tension in origin and 
without any likely connection between the head trauma.

Evidence received since the March 1997 rating decision 
includes the following:

Treatment records from Swedish Medical Center dated May 2002 
to March 2003 showed the appellant was last evaluated for 
headaches in 1995 and there was no change in the condition 
since then.  

A July 2001 VA Social Worker evaluation, the appellant 
reported being beaten into unconsciousness while in the 
stockade at Fort Hood.  He reported having chronic headaches 
for many years after that.  He stated they were now rare.  He 
indicated he did have loss of consciousness but had no way of 
knowing its duration and did have concussion syndrome for 
several weeks afterward.  

Received in July 2004 from the National Personnel Records 
Administration was a May 1970 Clinical Record Cover Sheet 
noting that the appellant was hit on the head during an 
altercation at the Post Stockade, Fort Hood, Texas.  A Line 
of Duty Investigation was pending.  A subsequent record 
indicated the appellant's head injury was not in the line of 
duty and was due to his own misconduct as per investigation.

During his July 2004 RO hearing, the appellant testified that 
he never had seizures in his life and resented it being a 
part of his records.  The appellant was claiming that the 
residuals of the head injury were his headaches only.  The 
appellant testified that he was in the stockade and he was 
handcuffed from behind.  He started to struggle, trying to 
defend himself and he was struck.  

A July 2004 letter from Rayburn S. Lewis, M.D., of Swedish 
Medical Center indicated that he treated the appellant for 
headaches.  He found that careful review of the neurologic 
history, examination, and imaging was warranted to determine 
a relationship between the injury in service in 1970 and the 
current headache pattern.  Although the head injury in 
service was in the 1970s and many years had elapsed, the 
appellant and this physician were not unconvinced of this 
direct relationship.  The examiner urged the Veterans 
Administration to undertake diagnostic investigation and 
therapy if necessary, as the cost to the appellant in the 
private setting was prohibitive.

In a medical report submitted by the appellant dated in May 
1995 from Lawrence Murphy, M.D., the appellant reported being 
handcuffed and beaten over the head while in service in 1969 
or 1970 while in the military.  He stated a couple of years 
later he started having troubles with headaches.  The 
impression noted the appellant had a mixed headache syndrome, 
both vascular as well as muscular contraction and also 
complained of a lot of neck pain.

Social Security Administration records received in June 2005 
showed award of disability benefits due to multiple left 
foot/ankle disorders and affective disorders.  The records do 
not mention a history of chronic headaches or a headache 
disorder.  In 2001, the appellant did tell a therapist about 
his VA claim for headaches and that he believed they were 
service connected.

At his June 2005 Travel Board hearing, the appellant 
testified that he turned himself in after being absent 
without leave and he was handcuffed and he was struck over 
the head because he was resisting being handcuffed.  The 
appellant indicated that he resisted because he did not know 
why he was being handcuffed.  He stated he was hit over the 
head with a nightstick and was apparently unconscious and 
woke up in the hospital.  He reported ever since.  The 
appellant testified that he never suffered from seizures

A June 2005 letter from Rayburn S. Lewis, M.D., of Swedish 
Medical Center indicated that the appellant continued to have 
periodic headaches, which in the physician's opinion on a 
more probable than not basis are related to the injury 
sustained in August 1970 while stationed at Fort Hood, Texas.

A review of the record shows that since the March 1997 rating 
decision additional medical evidence has been submitted 
showing a nexus between residuals of a head injury and in-
service head injury.  Service medical records have been added 
to show that the appellant was struck in the forehead with a 
nightstick while in the stockade in May 1970.  Finally, the 
nexus opinion submitted by Dr. Lewis relates the appellant's 
current headaches to the contusion suffered in the May 1970 
stockade altercation.  

This evidence raises a reasonable possibility of 
substantiating the claim.  Simply put, we now have 
verification of an in-service injury, and a physician's 
finding that the appellant's current headaches are due to an 
in-service head injury.  As such, this evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and it raises a 
reasonable possibility of substantiating the claim.

Accordingly, the claim of entitlement to service connection 
for residuals of a head injury is reopened.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for residuals of a head 
injury is granted.


REMAND

Initially, the Board notes that there is scant evidence 
supporting a finding that the appellant is a veteran.  In 
this regard, the appellant was discharged from active duty in 
July 1970 with a bad conduct discharge.  Further, the 
appellant's petition that his discharge be upgraded was 
denied by the Army Discharge Review Board in October 1980.  

While there is reference to an April 28, 1982 Administrative 
Decision finding that the appellant's discharge was not a bar 
to benefits, see November 1996 letter to the United States 
Army and Joint Services Environmental Support Group, the 
referenced April 1982 decision is not of record, nor is any 
evidence supportive of lifting the bar.  While the validity 
of the November 1996 letter is arguably subject to 
presumption of regularity, the Board believes that the 
appellant's status as a veteran must be clarified.  
38 U.S.C.A. § 5103.

Second, as noted above, the service medical records show that 
the appellant was struck in the forehead with a nightstick 
while in the stockade in May 1970.  These service medical 
records also indicate, however, that the injury was not 
sustained in the line of duty.  Significantly, neither the 
line of duty investigation is of record, nor does the record 
reveal any review by the regional office whether the head 
injury was sustained in the line of duty.  As such, further 
development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO should locate for inclusion in 
the claims file all records associated 
with a purported April 28, 1982 VA 
Administrative Decision which found that 
the character of the appellant's service 
was not a bar to VA benefits.  All 
efforts to find this government record 
must be undertaken.  If this record 
cannot be found a formal unavailability 
memorandum must be prepared.

2.  The RO should contact the National 
Personnel Records Center to secure all 
records pertaining to the line of duty 
investigation conducted concerning any 
injury sustained, to include a head 
and/or an eye injury, on May 25, 1970 at 
the Post Stockade, Fort Hood, Texas.  All 
efforts to find this government record 
must be undertaken.  If this record 
cannot be found a formal unavailability 
memorandum must be prepared. 

3.  Thereafter, the RO must prepare an 
administrative decision addressing 
whether any head injury sustained on or 
about May 25, 1970 was incurred or 
aggravated in the line of duty.  Complete 
reasons and bases must be provided for 
any conclusion reached.  

4.  If, and only if, the RO determines 
that a head injury was sustained in the 
line of duty, the RO must schedule the 
appellant for a VA neurological 
examination.  The claims folder must be 
provided to the examiner.  Following the 
examination the examiner must address 
whether it is at least as likely as not 
that any current head injury residuals 
are related to service.  In making this 
decision the examiner must consider and 
discuss the medical evidence outlined 
above.  A complete rationale must be 
provided for any opinion offered.

5.  The RO must then review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the appellant and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


